Citation Nr: 1042785	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for brain trauma, also 
claimed as traumatic brain injury (TBI).  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a disorder of the 
cervical spine.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to October 2004, 
and from March 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from May and October 2008 (PTSD) rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at a travel Board hearing held 
before the undersigned Veterans Law Judge (VLJ) in July 2010.  A 
transcript of that hearing is of record.  During the hearing, the 
parties agreed to hold the record open for 60 days to allow for 
the submission of additional evidence.  Additional evidence was 
received during this time period which was accompanied by a 
waiver.

At the July 2010 hearing, the Veteran elected to withdraw from 
appellate consideration service connection claims for bilateral 
hearing loss and brain trauma/TBI.  Accordingly, those claims 
will be formally dismissed herein.  

The Board also notes that a service connection claim for tinnitus 
was appealed following the denial of the claim in a May 2008 
rating action.  While the appeal was pending, the claim was 
granted by virtue of a May 2009 rating decision.  Accordingly, 
that claim is no longer in appellate status before the Board.

In July 2008, the Veteran originally filed a claim of entitlement 
to service connection for PTSD, as well as claiming service 
connection for an additional psychiatric disorder identified as 
anxiety.  Accordingly, the Board has recharacterized the issue on 
appeal to be more expansive, as indicated on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), (the scope of a 
claim pursued by a claimant includes any diagnosis that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The service connection claims for a disorder of the cervical 
spine, headaches and a psychiatric disorder to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In July 2010, prior to promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the claims of 
entitlement to service connection for bilateral hearing loss and 
brain trauma/TBI.

2.  A currently manifested low back disorder, diagnosed as 
degenerative disk disease at L5-S1, has been etiologically linked 
by competent medical evidence and credible lay evidence to the 
Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for bilateral hearing loss, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for brain trauma, also claimed as TBI, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a low back disorder are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the July 2010 travel Board hearing, the Veteran and his 
representative expressed their intention to withdraw the appeals 
relating to service connection claims for bilateral hearing loss 
and brain trauma/TBI.  The hearing transcript documents this 
action as well as the Veteran's understanding and affirmation to 
withdraw those issues from appellate consideration.  Therefore, 
no allegations of errors of fact or law, therefore, remain for 
appellate consideration with respect to these two claims.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to the two aforementioned claims and they are 
dismissed.

Duty to Notify and Assist

Initially, the Board observes that the Veteran's service 
treatment records (STRs) are unavailable in this case.  Even 
prior to the enactment of the Veterans Claims Assistance Act of 
2000, the United States Court of Appeals for Veterans Claims 
(Court) had held that in cases where the Veteran's STRs were 
unavailable/incomplete, through no fault of the veteran, there 
was a "heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In this case, a formal finding of unavailability of the Veteran's 
complete STRs was made in May 2008 and the record reflects that 
the Veteran is aware of this fact.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate the claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

A VCAA notice letter was sent to the Veteran in November 2007, 
which addressed the service connection claim for a low back 
disorder.  This letter appears to have satisfied the requirements 
of the VCAA.  The Board also notes that the November 2007 letter 
provided the Veteran with notice as required by the United States 
Court of Appeals for Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for a low back disorder.  Any potential error on 
the part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for a low back 
disorder in October 2007.  

The file contains a copy of a medical history prescreening report 
dated in December 2003, reflecting that the Veteran denied having 
a history of recurrent back pain or back surgery, and that 
clinical evaluation of the spine was normal.  Also on file is a 
post-deployment health assessment report dated in July 2006, 
which indicates that the Veteran's MOS was as a truck driver and 
reflects that he denied having back pain during deployment.  

The file includes two lay statements provided in November 2007, 
apparently from family members, indicating that the Veteran had 
been in contact with them during his period of service and had 
complained of back soreness which he believed was due to 
unloading trucks and lifting supplies.  A third lay statement was 
received from a military comrade of the Veteran's who served in 
Afghanistan with him, which indicated that the Veteran was tasked 
with lifting and carrying boxes of heavy ammunition.  The 
statement indicated that during deployment, the Veteran had told 
the author of the statement (Sgt. M. A.) that he was having 
problems with back pain and cramping, with frequent complaints of 
back pain throughout the deployment.  

A VA record dated in October 2007 documents the Veteran's 
complaints of low back pain and reflects that scoliosis was shown 
on examination.  

A physical profile report of August 2009 reveals that the Veteran 
was on a permanent profile due to a back condition and PTSD, for 
which he was being followed by VA.

The Veteran presented testimony at a travel Board hearing held in 
July 2010.  He indicated that he sustained a back injury during 
service during a particular mission in Afghanistan which involved 
lifting Air Force pallets onto a truck.  The Veteran indicated 
that he reported the injury and sought treatment at that time; 
however it was noted at the hearing that the Veteran STRs could 
not be located.  He further indicated that he had sought 
treatment for low back problems since service from a private 
source, Dr. G.  

At and following the hearing, additional evidence was presented 
for the record which was accompanied by a waiver.  This evidence 
includes a VA MRI report of the lumbar spine dated in August 2008 
which reveals degenerative disc disease (DDD) at L5-S1 with disc 
desiccation and Schmorl's node defect.  Also presented was a 
private medical statement of Dr. G. dated in March 2009, 
indicating that the Veteran had been a patient of his since 
September 2008, due to back pain which the Veteran had developed 
during military service while driving trucks and lifting heavy 
objects.  Dr. G. noted that an MRI of the lumbar spine had 
revealed DDD at L5-S1 and observed that there seemed to be some 
narrowing of the neural foramen at L5-S1 with annular disk bulge.  
The doctor indicated that the Veteran was taking Oxycodone daily, 
due to symptoms of pain and tenderness, and advised that he 
should avoid lifting over 10 pounds.  D.G's prognosis revealed 
that the Veteran had a chronic illness with the possibility that 
he might develop more degenerative changes in the spine.  

Analysis

The Veteran maintains that service connection is warranted for a 
low back disorder.  On the formal claim form (VA Form 21-526), he 
indicated that he served in Afghanistan from July 2005 to July 
2006, performing duties as a truck driver for 5-ton vehicles.  He 
stated that he sustained lumbar strain from lifting crates of 
heavy ammunition to the truck bed, which was 5 feet high.  

When, through no fault of a veteran, records under the control of 
the Government are unavailable, VA's duty then requires that VA 
advise the veteran of his right to support his claim by 
submitting alternate sources of evidence, including service 
medical personnel statements, or lay evidence, such as "buddy" 
affidavits or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992). Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was 
notified in correspondence dated in May 2008 that his STRS could 
not be located and a formal finding to this effect was also 
issued for the file in May 2008.  

In a case such as this where it appears that Veteran's STRs are 
unavailable, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, if 
they still existed, necessarily support the Veteran's claim.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when the veteran's medical 
records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, where a 
veteran served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service. 38 C.F.R. § 3.307(a)(1).

Generally, in order to establish service connection, there must 
be (1) evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) evidence of the currently claimed low 
back disability, is clearly established by findings of DDD at L5-
S1, made upon MRI studies of August 2008.  

With respect to element (2), evidence of service incurrence, as 
previously noted there are essentially no STRs on file.  However, 
the Veteran has provided credible testimony to the effect that 
while serving in Afghanistan, he sustained a back injury for 
which he sought treatment.  A veteran is competent to testify as 
to a condition within his knowledge and personal observation.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony is 
corroborated by 3 lay statements attesting to the personal 
knowledge of (military comrade), and reports from the Veteran 
made during service (to family members), relating to his having 
back problems during service.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence). 

While clinical evidence does not reflect that the Veteran's back 
problems materialized during the first post-service year; the 
earliest documentation of back complaints is shown in a VA 
medical record of October 2007, just following the Veteran's 
first post-service year.  Significantly, a private medical 
statement of May 2009 documents the Veteran's complaints of back 
pain in and since military service, essentially linking such 
complaints to the post-service findings of DDD at L5-S1.  

The file contains credible and consistent clinical documentation 
and lay evidence of the Veteran's in-service back injury and of 
continuity and chronicity of low back problems in and since 
service.  Significantly, the Veteran's complaints of low back 
symptomatology are well documented in clinical records dated from 
2007 forward and current manifestations have essentially been 
linked to service by the Veteran's private doctor.  

In essence, all of the elements as discussed in the Hickson case 
have been established.  The Board could remand this case for 
medical opinion that provides a more detailed discussion 
regarding the relationship between service and the currently 
manifested symptomatology and diagnoses relating to the low back.  
However, given the proximity of the time frame, lay and 
documented clinical evidence of chronicity and continuity of low 
back symptomatology in and since service, and the absence of STRs 
in this case, the Board concludes that the evidence is at least 
in equipoise as to the matter of to whether the a currently 
manifested low back disorder is etiologically linked to service.  
Accordingly, a remand is not necessary here.  Cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose.)

Resolving any doubt in favor of the Veteran, the Board concludes 
that service connection for a low back disorder is warranted.  
Accordingly, the claim is granted.


ORDER

The appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to service 
connection for brain trauma, also claimed as TBI, is dismissed.

Entitlement to service connection for a low back disorder is 
granted, subject to the law and regulations governing the award 
of monetary benefits.


REMAND

Additional development is required with respect to the service 
connection claims for a disorder of the cervical spine, 
headaches, and for a psychiatric disorder to include PTSD.  

Initially, the Board points out that VA examinations have not yet 
been furnished with respect to any of the aforementioned claimed 
conditions, but are warranted in this case, for reasons which 
will be discussed herein and in light of the fact that the 
service treatment records (STRs) in this case are unavailable.  
In cases where the STRs are unavailable or incomplete through no 
fault of the Veteran, there is a heightened obligation to assist 
the Veteran in the development of his case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  

With respect to the service connection claim for a disorder of 
the cervical spine, the Veteran maintains that this condition was 
caused by the use of Kevlar helmets jolting in a 5-ton truck 
riding over unpaved roads in Afghanistan, in conjunction with his 
MOS as a truck driver.  A VA medical record dated in March 2009 
reflects that muscle spasms of the neck were noted.  A private 
medical statement of Dr. G. indicates that the Veteran had 
cervicalgia with pain, but it is not clear that this finding 
relates to the neck and cervical spine.  As such, it is not clear 
at this point whether the Veteran has a current neck disability, 
and whether if so, such is etiologically related to service.  As 
such, additional development of this claim, to include providing 
a VA examination, is warranted.   

With respect to the Veteran's claimed headaches, in hearing 
testimony provided in 2010, he indicated that he began 
experiencing headaches upon returning from Southwest Asia and has 
continued to have problems since that time.  Complaints of 
headaches are shown in VA records dated in 2009, assessed as 
atypical head pains and possible ice pick headaches.  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War period, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a Persian 
Gulf veteran who (2) exhibits objective indications of chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 
18, 2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).  Signs or symptoms that may 
be manifestations of undiagnosed illness or medically unexplained 
chronic multisymptom illness include, headaches.  38 C.F.R. 
§ 3.317(b).  As such, a VA examination addressing the theories of 
entitlement raised by the evidence pertaining to this claim is 
warranted. 

With respect to the Veteran's claim for a psychiatric disorder to 
include PTSD, VA records reflect that anxiety disorder was 
diagnosed in August 2008.  As such, clarification is required to 
ascertain whether the Veteran currently has a diagnosed 
psychiatric disorder other than PTSD which is etiologically 
related to service, warranting additional development.

There is no current diagnosis of PTSD on file; however, a 
physical profile form dated in September 2009 references PTSD for 
which the Veteran was being followed by VA.  Establishing service 
connection for PTSD requires that there be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder must 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

At this point, there is no PTSD diagnosis of record, it has not 
been established that the Veteran engaged in combat with the 
enemy and his reported in-service stressors have not been 
corroborated.  However, in light of the amendment to VA 
regulations discussed above, the Board finds that a remand is 
necessary to afford the Veteran a VA examination with a VA 
psychiatrist or psychologist or a psychiatrist or psychologist 
with whom VA has contracted in order to give him an opportunity 
to substantiate his claim.  

The AMC/RO shall arrange for the Veteran to undergo the 
development requested herein.  In addition, the Veteran will be 
given an opportunity to provide any additional information or 
evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for a disorder of the 
cervical spine, headaches, and for a 
psychiatric disorder to include PTSD.  Based 
on his response, the RO must attempt to 
procure copies of all records which have not 
previously been obtained from identified 
treatment sources.  In addition, all VA 
psychiatric records, as well as outpatient 
records dated from April 2009 forward should 
be obtained for the record.  

2.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of his claimed disorder 
of the cervical spine (not claimed as a 
manifestation of undiagnosed illness).  The 
claims file, to include a complete copy of 
this remand, shall be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
shall annotate the report to reflect that 
review of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently has 
a disability or disabilities of the cervical 
spine.

B.  If the Veteran has a currently manifested 
disorder of the cervical spine, the examiner 
should render an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more probability) that the disability found 
on examination is of service etiology; i.e. 
was incurred in or is etiologically related 
to (to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) the Veteran's periods of active 
service extending from June 2004 to October 
2004, and/or from March 2005 to August 2006.

C.  A report of the examination shall be 
prepared and associated with the Veteran's VA 
claims folder.  The examiner shall explain 
any opinion provided, to include supporting 
references to evidence in the file, as 
appropriate.  

The medical basis for all opinions expressed 
shall be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

3.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of his claimed headaches.  
The claims file, to include a complete copy 
of this remand, shall be made available to 
the examiner in conjunction with conducting 
the examination of the Veteran.  The examiner 
shall annotate the report to reflect that 
review of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history shall also be 
included.  All appropriate tests or studies 
shall be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A.  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently has 
a disability or disabilities which is/are 
manifested at least in part by headaches.

B.  If the Veteran has any currently 
diagnosed headache-related disability, the 
examiner shall render an opinion as to 
whether it is at least as likely as not (a 50 
percent or more probability) that the 
disability found on examination is of service 
etiology; i.e. was incurred in or is 
etiologically related to (to include by 
virtue of continuity and chronicity of 
symptomatology in and since service) the 
Veteran's periods of active service extending 
from June 2004 to October 2004, and/or from 
March 2005 to August 2006.

In considering the etiology, the examiner is 
asked to consider and discuss whether the 
headaches might at least as likely as not be 
a manifestations of undiagnosed illness 
associated with the Veteran's service in 
Southwest Asia.  

C.  A report of the examination shall be 
prepared and associated with the Veteran's 
claims folder.  The examiner shall explain 
any opinion provided, to include supporting 
references to evidence in the file, as 
appropriate.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

4.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for a psychiatric disorder 
to include PTSD.  All studies deemed 
appropriate in the medical opinion of the 
examiner shall be performed, and all findings 
should be set forth in detail.  The claims 
file and a copy of this remand shall be made 
available to the examiner, who shall review 
the entire claims folder in conjunction with 
this examination.  This fact shall be so 
indicated in the examination report.  The 
rationale for any opinion expressed shall be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner shall explain why it is not feasible 
to respond.

The examiner shall elicit from the Veteran a 
narrative of his history of relevant symptoms 
during and since service; and any stressors 
(stressful events) he attributes as a cause 
of PTSD.

With respect to the PTSD claim, the examiner 
shall initially determine whether the 
criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met.  See 38 
C.F.R. § 4.125(a).  If so, the VA examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (fifty percent 
or greater) that: 1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's response 
to that event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the Veteran's 
symptoms are related to the claimed stressor.  

The examiner shall also identify and diagnose 
any currently manifested psychiatric disorder 
(other than PTSD) and describe the 
manifestations of each diagnosed disorder.  
For each such diagnosed psychiatric disorder, 
the examiner is asked to address whether it 
is at least as likely as not (a 50 percent, 
or greater, likelihood), that the disorder 
was incurred during or first manifested 
during either of the Veteran's periods of 
active service extending from June 2004 to 
October 2004, and/or from March 2005 to 
August 2006, or during the first-post service 
year.  The examiner shall address the more 
general question of whether it is at least as 
likely as not that any currently manifested 
psychiatric disorder (other than PTSD) is 
etiologically related to the Veteran's period 
of active service. 

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

5.  It is at the discretion of the RO to 
undertake any additional action necessary to 
substantiate the Veteran's reported 
stressors, should a diagnosis of PTSD be 
made. 

(The Board notes that this development may 
not be necessary in light of the potential 
applicability of the new PTSD regulations to 
this claim, should these provisions permit a 
basis for granting the claim.)

6.  After the requested development has been 
completed, the examination reports should be 
reviewed to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

7.  Then readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


